DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 August 2020 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,746,682. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the claims of US Patent No. 10,746,682 as outlined in the table below.


Pending application 16/945328
US Patent 10,746,682
1. A wireless sensor comprises: 
 a radio frequency (RF) front end that includes: an antenna for transceiving data via an RF signal; and 
a tuning circuit, wherein the tuning circuit adjusts a resonant frequency of the RF front end to be approximately equal to a resonant frequency of the RF signal; 

a sensing integrated circuit (IC) that includes a power supply,

 






wherein the sensing IC is operable to: 
detect an impedance change of the power supply; 


convert the impedance change into a digital value; and 

 output, via the antenna, the digital value.
1. A wireless sensor comprises:
 a radio frequency (RF) front end that includes: an antenna for transceiving data via an RF signal; and a tuning circuit, wherein the tuning circuit adjust a resonant frequency of the RF front end to be approximately equal to a resonant frequency of the RF signal; 

a sensing integrated circuit (IC) that includes a power supply, a first power supply connection, and a second power supply connection, wherein the power supply generates a voltage from the RF signal; and a power supply impedance altering element coupled to the first and second power supply connections, wherein the power supply impedance altering element detects a condition of an item, wherein the sensing IC is operable to: detect an impedance change of the power supply based on an effect of the power supply impedance altering element;
 convert the impedance change into a digital value that is representative of the condition of the item; and 
output, via the antenna, the digital value or a representation of the condition of the item.

2. The wireless sensor of claim 1, wherein the power supply further comprises a first power supply connection and a second power supply connection. 
1. 
….. a sensing integrated circuit (IC) that includes a power supply, a first power supply connection, and a second power supply connection,….
3. The wireless sensor of claim  further comprises: a power supply impedance altering element coupled to the first and second power supply connections, wherein the power supply impedance altering element detects a condition of an item, and wherein the sensing IC is further operable to:  detect the impedance change of the power supply based on an effect of the power supply impedance altering element;

 convert the impedance change into a second digital value that is representative of the condition of the item; and output, via the antenna, the second digital value or a representation of the condition  of the item.
1. …
and a power supply impedance altering element coupled to the first and second power supply connections, wherein the power supply impedance altering element detects a condition of an item, wherein the sensing IC is operable to: detect an impedance change of the power supply based on an effect of the power supply impedance altering element;


convert the impedance change into a digital value that is representative of the condition of the item; and 
output, via the antenna, the digital value or a representation of the condition of the item.
5. The wireless sensor of claim 4, wherein the sensing element further comprises: the first and second metallic traces are approximately parallel to each other and have a length, wherein a first end of the first metallic trace is coupled to the first power supply connection and a first end of the second metallic trace is coupled to the second power supply connection; and
a moisture pad mounted at a second end of the first and second metallic traces for capturing at least one of moisture and an electrolyte content of a fluid.

3. The wireless sensor of claim 2, wherein the sensing element further comprises: the first and second metallic traces are approximately parallel to each other and have a length, wherein a first end of the first metallic trace is coupled to the first power supply connection and a first end of the second metallic trace is coupled to the second power supply connection; and 
a moisture pad mounted at a second end of the first and second metallic traces for capturing at least one of moisture and an electrolyte content of a fluid.
6. The wireless sensor of claim 3, wherein the power supply impedance altering element comprises:
a potentiometer, wherein the item is a shaft of a rotating part, wherein, as the shaft is rotated, the potentiometer changes impedance of the power supply.
4. The wireless sensor of claim 1, wherein the power supply impedance altering element comprises: 
a potentiometer, wherein the item is a shaft of a rotating part, wherein, as the shaft is rotated, the potentiometer changes impedance of the power supply.
7. The wireless sensor of claim 1, wherein the sensing IC is further operable to:
generate a reference digital value for a known impedance of the power supply; 


detect an amount of the impedance change of the power supply based on the known impedance; and


generate the digital value based on the amount of the impedance change and the known impedance of the power supply.
5. The wireless sensor of claim 1, wherein the sensing IC is further operable to: 
generate a reference digital value for a known impedance of the power supply that corresponds to a known condition of the item; 
detect an amount of the impedance change of the power supply based on the effect of the power supply impedance altering element; and 

generate the digital value based on the amount of impedance change and the known impedance of the power supply for the known condition of the item.
8. The wireless sensor of claim 1 further comprises:  a sensing element for sensing a condition of an item, wherein, as the condition changes, the sensing element modifies an input impedance of the wireless sensor, wherein the sensing IC is operable to: 

receive a sensed condition of the item from the sensing element;

determine the input impedance of the wireless sensor based on the sensed condition; 

convert the input impedance into a second digital value that is representative of the condition of the item; and output, via the antenna, the second digital value or a representation of the condition of the item.
6. The wireless sensor of claim 1 further comprises: a sensing element for sensing a second condition of a second item, wherein, as the second condition changes, the sensing element changes an input impedance of the wireless sensor, wherein the sensing IC is operable to: 

receive a sensed condition of the second item from the sensing element; 

determine the input impedance of the wireless sensor based on the sensed condition; 

convert the input impedance into a second digital value that is representative of the second condition of the second item; and output, via the antenna, the second digital value or a representation of the second condition of the second item.
9. The wireless sensor of claim 8, wherein the condition of the item comprises one or more: a change in the condition with respect to a reference condition; and a measure of the condition.
7. The wireless sensor of claim 6, wherein the second condition of the second item comprises one or more: a change in the second condition with respect to a reference condition; and a measure of the second condition.
10. The wireless sensor of claim 8, wherein the condition of the item comprises one or more of: 
temperature; moisture; pressure; concentration level of the item; and presence or absence detection of the item.
8. The wireless sensor of claim 6, wherein the second condition of the item comprises one or more of:
 temperature; moisture; pressure; concentration level of the item; and presence or absence detection of the item.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitations “detect an impedance change of the power supply based on an effect of the power supply impedance altering element; convert the impedance change into a second digital value that is representative of the condition of the item; and output, via the antenna, the second digital value or a representation of the condition of the item” is unclear for the following reasons.  Claim 1 recites that sensing IC is operable to “detect an impedance change of the power supply; convert the impedance change into a digital value.”  The subject matter of claim 3 in combination with claim 1 appears to include two separate digital values which are both representative of an impedance change of the same power supply. The specification (see para [0051] of printed application US 2020/0363361) describes that the impedance change of the power supply is detected based on an effect of the power supply impedance altering element 55.  This appears to be the only method described with respect to detecting the impedance change of the power supply.  The specification does not appear to disclose an embodiment with two distinct methods of detecting an impedance change of the power supply in a single embodiment.   Therefore as best understood by the Examiner, the limitation directed toward the impedance change of the power supply as recited in claim 1 corresponds to detection based on an impedance altering element 55.  Accordingly, it is unclear whether the first digital value in claim 1 and the second digital value in claim 3 are the same or different.  If distinct and the second digital value (recited in claim 3) is based on a power supply impedance altering element, it is unclear what the first digital value (recited in claim 1) is based on. Clarification is required.    
Claims 4-6 are rejected for the reasons above due to dependence on claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2019/0331623 (Kim) in view of Bright et al. US 2016/0300240 (Bright). It is noted that claimed subject matter in the pending application appears to extend beyond many of the applications to which priority was claimed.  
Regarding claim 1, Kim teaches (Figs. 1-2) a wireless sensor (sensor 100) comprises: 
 a radio frequency (RF) front end (see para [0053] – devices transmits and receives radio signal) that includes: 
an antenna (antenna 121) for transceiving data via an RF signal (see para [0053] – transmits and receives radio signal); and 
a sensing integrated circuit (IC) that includes a power supply (device 150 per para [0084] includes power generator, controller, converter and communication unit), wherein the sensing IC is operable to: detect an impedance change of the power supply (see Fig. 1-2 – device 150 includes circuitry for registering impedance change of sensing target material 10); convert the impedance change into a digital value (see para [0084] – device 150 includes convertor, considered A/D converter as described with respect to para [0125]); and output, via the antenna, the digital value (see para [0053] – transmits the measured impedance change to external device).
Kim does not explicitly teach a tuning circuit, wherein the tuning circuit adjusts a resonant frequency of the RF front end to be approximately equal to a resonant frequency of the RF signal.
Bright teaches a tuning circuit, wherein the tuning circuit adjusts a resonant frequency of the RF front end to be approximately equal to a resonant frequency of the RF signal (see para [0045] – IC 200 further includes tuning capacitors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the IC taught by Kim to include a tuning circuit as taught by Bright in order to achieve the predictable results of tuning antenna to maximizing transmission efficiency. 
Regarding claim 2, Kim teaches the wireless sensor of claim 1, wherein the power supply further comprises a first power supply connection and a second power supply connection (see Fig. 1 – device 150 includes plurality of connections). 
Regarding claim 7, Kim teaches (Figs. 1-2) the wireless sensor of claim 1, wherein the sensing IC is further operable to:
generate a reference digital value for a known impedance of the power supply (see Fig. 1 and para [0065] – system measures an impedance change, which means an initial (i.e. reference) value is determined and change from that value is determined); detect an amount of the impedance change of the power supply based on the known impedance (see para [0065] – impedance change is measured); and	
generate the digital value based on the amount of the impedance change and the known impedance of the power supply (see para [0065] – measured impedance change is transmitted).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach a sensor with both a sensor IC that is operable to detect an impedance change of the power supply as recited in claim 1 and also determine an input impedance of the wireless sensor based on a sensed condition of a sensing element as recited in claim 8.  
Claims 9-10 are also indicated as allowable since they further limit claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2858